Citation Nr: 1812417	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of a lower back injury to include degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from February 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from the April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in November 2017.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for residuals of a lower back injury to include DDD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed November 2006 rating decision denied the claim seeking service connection for a low back disorder on the basis that the evidence did not reflect evidence of a chronic low back disability that began during or was caused by the Veteran's military service. 

2.  Additional evidence received since the November 2006 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim seeking service connection for a low back disability and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision which denied the claim of service connection for a low back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302, 20.1103 (2017). 

2. The evidence received subsequent to the November 2006 rating decision is new and material, and the previously denied claim for service connection for a low back disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen Claim for Low Back Injury

The Veteran contends that his low back injury was incurred in service.  By way of the November 2006 rating decision, the AOJ denied the Veteran's claim seeking service connection for a low back injury.  The Veteran was notified of this decision and of his appellate rights but he did not submit a notice of disagreement (NOD) with this decision.  No relevant evidence was submitted within one year of the denial.  Thus, the November 2006 rating decisions is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.1103. 

In an August 2013 claim (that was date-stamped as received in October 2013), the Veteran sought to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C. §5108; 38 C.F.R. § 3.156 (a). 

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.

As noted above, in the November 2006 rating decision, the AOJ denied the Veteran's claim seeking service connection for a low back injury on the basis that the evidence did not reflect a diagnosis of a chronic back disability, nor did the evidence reflect that the Veteran had a low back disorder that was incurred in or related to his military service.  Pertinent evidence received since the November 2006 rating decision includes VA treatment records dated from 2006 to the present, the March 2014 VA examination report, the November 2017 Hearing Transcript, , and a VA outpatient report dated in December 2017 and issued by one of the Veteran's treatment providers.  

The Veteran's VA treatment records reflect that he was seen on a continuous basis with complaints of low back pain.  The May 2012 x-ray findings revealed an impression of DDD at L3-L4 and L4-L5 as well as advanced facet arthropathy at L5-S1.  At the March 2014 VA examination, after reviewing the Veteran's low back x-ray findings, the VA examiner diagnosed him with having DDD of the lumbar spine.  During his November 2017 hearing, the Veteran testified that he had experienced ongoing pain and discomfort in his lower back since injuring his back in service.  He also testified that he underwent treatment for his low back condition several years after his military service.  In a December 2017 VA outpatient report, the VA treatment provider determined that the Veteran injured his low back in the military.  Based on his review of the Veteran's service and post-service treatment records, as well as his interview with the Veteran, the VA treatment provider determined that it was likely that the Veteran's chronic back condition was related to his in-service injury given his ongoing symptoms of back pain since service.  

Board finds this additional evidence to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Specifically, the Board finds the May 2012 lumbar spine x-ray report to be relevant as it reflects a clear diagnosis of a back disability.  The Board also finds the December 2017 VA outpatient report is relevant as it relates the Veteran's low back condition to his in-service injury.  Both the May 2012 lumbar spine x-ray report and the December 2017 outpatient report were not of record at the time of the November 2006 rating action, and relate to unestablished facts necessary to substantiate the claim. Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim seeking service connection for residuals of lower back injury to include DDD of the lumbar spine.  However, as will be explained below, further development is necessary before the merits of the underlying de novo claim for service connection for the low back condition can be addressed.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim seeking entitlement to service connection for residuals of lower back injury to include DDD of the lumbar spine is reopened, and to that extent only, the appeal is granted.  


REMAND

During the November 2017 hearing, the Veteran testified that he first received treatment for his low back condition at Logan General Hospital in 1967, two years after his separation from service.  He also asserted that he was seen for his low back condition at a private hospital three or four times throughout the 1980s and 1990s.  See Hearing Transcript, pp. pp. 4-5, 8.  The Veteran and his representative were informed at the hearing that the record would be held open for sixty days in order for him to retrieve and submit those records.  They were also informed that if they attempted to retrieve these records and the records were deemed unavailable, he and/or his representative should inform the VA as such.  The record reflects that the sixty day period has since passed, and although the Veteran has submitted several buddy statements from his friends as well as the December 2017 VA outpatient letter, he has not submitted any pertinent medical records generated at the private treatment facilities he referenced at his hearing.  In addition, neither the Veteran, nor his representative, has indicated that the records were deemed unavailable.    

The only medical records pertaining to the Veteran's low back disorder that have been associated with the claims file thus far are VA treatment records dated from 1996 to 2014.  As such, the Veteran's claim must be remanded in order for the AOJ to attempt to retrieve these specified private treatment records, as well as any ongoing  VA medical records.  38 U.S.C. § 5103A(c) (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran and request that he identify all non-VA health care providers that have treated or evaluated him since service for his low back disorder on appeal, to include the private treatment facilities he received treatment at in 1967 (Logan General Hospital) and during the 1980s and 1990s (Briar H.).  Once this information has been obtained, retrieve these records.  This should also include any updated treatment records from the Huntington VA medical Center, or any VA facility, dated from July 2014 to the present time.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his low back disorder.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Following completion of the above, and after conducting any additional development deemed necessary due to receipt of any additional relevant records, re-adjudicate the issue on appeal.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


